Per Curiam.
—Perhaps an unreasonable effect has been given to trifling words of severance in cases like the present, particularly in Geddes v; Hawke and Moneagh''v. Butler, where words binding heirs, executors and administrators, and “each” of them, were held to work a severance, though they are such as are used when there is but one obligor. It is however too late to recede, particularly in a case like the present, which is the exact counterpart of Besore v. Potter, 12 Serg. & Rawle 154. On the authority of that case we hold the bond before us to be joint and several.
Judgment affirmed.